         Case 1:19-cr-10115-PBS Document 338 Filed 06/17/19 Page 1 of 1

              C , - —xr           "                                                 t UI 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA,

         V.                                            Case No. 19-cr-10115-PBS

DAVINAISACKSON,

                          Defendant




  DEFENDANT DAVINA ISACKSON'S ASSENTED-TO MOTION FOR LEAVE TO
  FILE UNDER SEAL HER SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
    MOTION TO PERMIT INTERNATIONAL TRAVEL TO BARCELONA. SPAIN

         Pursuant to Local Rule 7.2, Defendant Davina Isackson hereby moves for leave to file

under sealher two-page Supplemental Memorandum In Supportof her Motionto Permit

Limited IntemationalTravel to Barcelona,Spain ("Supplemental Memorandum"). As grounds

dierefore, Ms. Isacksonrepresents that a further, short Supplemental Memorandum will make

clear her reasonsfor needingto travel overseas and, thus, be helpfulto the Court.

          In support hereof^ Ms. Isackson represents that her Supplemental Memorandum will

include certain sensitive information concerningthe well-being and whereabouts ofher two

sons,one of whom is underage. Further, it relates to her Motion to Permit Intemational Travel

which was itself filed under seal. Given the intense media scmtiny over Ms. Isackson*s case, in

particular, andothercases related to the government's "Varsity Blues" prosecution, in general,

Ms. Isackson fears that her sons could be subjected to unnecessary and unfair media scmtiny

even though they have nothing to do with this case.

          If this motion is allowed, Ms. Isackson will file unredacted copies of the Supplemental

Memorandum under seal with the Court




4848.5798-5946VI                                                AJl
